 

EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”), effective as of November 1, 2011 (the
“Effective Date”), by and between TG Therapeutics, Inc., a Delaware corporation
with an address at 787 Seventh Avenue, New York, NY 10019 (the “Company”), and
SEAN A. POWER, having a mailing address at 14 Pokahoe Drive, Sleepy Hollow, NY
10591 (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
(“CFO”) of the Company, and the Executive desires to serve the Company in such
capacity upon the terms and subject to the conditions contained in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.           Employment.

 

(a)          Services. The Executive will be employed by the Company as its
Chief Financial Officer. The Executive will report to the Chief Executive
Officer (“CEO”) and shall perform such duties as are consistent with his
position as CFO (the “Services”). The Executive agrees to perform such duties
faithfully and to devote such of his time, attention and energies to the
business of the Company as he deems necessary to carry out his role as CFO.

 

(b)          Acceptance. The Executive hereby accepts such employment and agrees
to render the Services, as of the Effective Date.

 

2.           Term. The Executive’s employment under this Agreement (the “Term”)
shall commence on the Effective Date, and shall continue until terminated
pursuant to Section 9 of this Agreement.

 

3.          Limited Extent of Service.

 

(a)          Business Activities. Subject to Sections 5 and 6, Executive shall
not be restricted from pursuing, or being actively engaged in, any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, and whether or not such business activity
is currently existing or is hereafter conducted.

 

(b)          Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the office of the Company that shall be
established in or around New York City, subject to reasonable travel
requirements on behalf of the Company, or such other place as the Board may
reasonably designate. Notwithstanding the foregoing, the Executive’s primary
place of business may not be relocated to another city without his written
consent.

 

4.           Compensation. As full compensation for the performance by the
Executive of his duties under this Agreement, the Company shall pay the
Executive as follows:

 

1

 

 

(a)          Base Salary. Commencing upon the date that the Company exercises
the License Option pursuant to the Option Agreement between the LFB
Biotechnologies S.A.S., LFB/GTC LLC and the Company, dated as of April 29, 2011,
the Company shall pay the Executive an annualized salary (the “Base Salary”) of
One Hundred Thirty-five Thousand Dollars ($135,000). Payment shall be made
bi-monthly in accordance with the Company’s normal payroll practices. The CEO
and Board shall review Executive’s Base Salary annually and may increase (but
not decrease) Executive’s Base Salary from year to year. Such adjusted salary
then shall become Executive’s Base Salary for purposes of this Agreement. The
annual review of Executive’s salary by the Board will consider, among other
things, Executive’s own performance, and the Company’s performance.

 

(b)          Annual Bonus. During the Term, the Executive shall be eligible to
earn an annual cash bonus, based upon the achievement of annual performance
goals and objectives established by agreement between the Executive and the
Board before March 1 of each calendar year; provided, however, that the
Executive shall have a target annual bonus of 33% of his Base Salary (such
amount being referred to herein as the “Target Bonus”), subject to the
Executive’s achievement of such performance goals.

 

(c)          Withholding. The Company shall withhold all applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to the Executive under this Section 4.

 

(d)          Annual Grants of Restricted Stock. Commencing December 15, 2012,
and on each December 15th during the Term, the Company shall grant the Executive
a number of restricted shares of the Company’s common stock, par value $0.001
(“Common Stock”) as determined by the CEO and Board (“Annual Restricted Stock
Awards”). Each Annual Restricted Stock Award be subject to vesting terms, which
will be decided at the time of grant by the CEO and Board.

 

(e)          Additional Stock-Based Awards. During the Term, the Executive may
be eligible for additional stock-based awards under the Company’s long-term
incentive plan, as determined by the Board. Nothing herein requires the Board to
make additional grants of options or other awards in any year.

 

(f)          Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable expenses incurred by the Executive in furtherance
of the business and affairs of the Company, including but not limited to travel,
entertainment and other expenses deemed reasonably necessary by the Executive.
The Executive will timely supply the Company with appropriate vouchers or other
proof of the Executive’s expenditures and otherwise will comply with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(g)          Expense Reimbursement and Benefits. Notwithstanding anything in
this Agreement to the contrary, any expense reimbursement or benefit provided
pursuant to this Section 4 shall be subject to the following: (i) the amount of
any expense reimbursement or benefit provided during the Executive’s taxable
year shall not affect any expenses eligible for reimbursement or benefit to be
provided in any other taxable year; (ii) the reimbursement of any eligible
expense shall be made no later than the last day of the Executive’s taxable year
that immediately follows the taxable year in which the expense was incurred; and
(iii) the right to any such expense reimbursement or benefit shall not be
subject to liquidation or exchange for another benefit.

 

2

 

 

(h)          Other Benefits. During the Term, the Executive shall be entitled to
all rights and benefits for which he shall be eligible under any benefit or
other plans (including, without limitation, dental, medical, medical
reimbursement and hospital plans, pension plans, employee stock purchase plans,
profit sharing plans, bonus plans, prescription drug reimbursement plans, short
and long term disability plans, life insurance and other so-called “fringe”
benefits) as the Company shall make available to its senior executives from time
to time. The Executive shall be eligible to participate in the Company’s 401(k)
plan on the Effective Date, and his contributions to the 401(k) plan may begin
on the first day of the fiscal quarter immediately following the Effective Date.

 

(i)          Vacation. During the Term, the Executive shall be entitled to a
vacation of twenty (20) days per annum, in addition to holidays observed by the
Company. During the Term, the Executive shall not be entitled to carry forward
vacation days from one calendar year of employment to the next calendar year of
employment.

 

(j)          Employment Agreement Expenses. Without limiting the foregoing,
during calendar year 2011, the Company shall pay, on behalf of Executive, up to
$2,500 of legal fees and other expenses incurred by Executive in connection with
the preparation, negotiation, and execution of this Agreement.

 

5.           Non-Disclosure of Confidential Information and Trade Secrets;
Return of Property; Invention Assignment.

 

(a)          The Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and may
not be converted to his own use. The Executive hereby agrees that throughout the
term of his employment and at all times after his separation from employment,
for so long as the information at issue remains either Confidential Information
or a Trade Secret, the Executive will not, directly or indirectly, reveal,
divulge, or disclose to any person or entity not expressly authorized by the
Company any Confidential Information or Trade Secrets and will not, directly or
indirectly, use or make use of any Confidential Information or Trade Secrets in
connection with any business activity other than that of the Company.

 

Anything herein to the contrary notwithstanding, the Executive shall not be
restricted from disclosing or using Confidential Information or Trade Secrets
that are required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, the
Executive shall provide the Company with prompt written notice of such
requirement in time to permit the Company to seek an appropriate protective
order or other similar protection prior to any such disclosure by the Executive.

 

3

 

 

The parties acknowledge and agree that this Agreement is not intended to, and
will not, alter or diminish either the Company’s rights or the Executive’s
obligations under any state or federal statutory or common law regarding
confidential information, trade secrets and unfair trade practices and all
potential remedies under such laws remain available.

 

For purposes of this Agreement, “Confidential Information” means all data and
information relating to the business of the Company that is disclosed to the
Executive or of which the Executive becomes aware as a consequence of his
employment and that has value to the Company and is not generally known to those
not employed or otherwise engaged by the Company. “Confidential Information”
shall include, but is not limited to, financial plans and data concerning
Company; management planning information; Company’s business plans or strategies
(including, without limitation, any merger or acquisition plans); sources of
supply; “know how;” Company’s operational methods; market studies; marketing
plans or strategies; product development techniques or plans; client and
prospective client lists; details of client, supplier and vendor contracts;
current and anticipated client requirements; past, current and planned research
and development; business acquisition plans; employee compensation and other
personnel information; and new personnel acquisition plans. “Confidential
Information” shall not include data or information (a) which has been
voluntarily disclosed to the public by Company, except where such public
disclosure was made without authorization from the Company; (b) which has been
independently developed and disclosed by Persons other than the Company or its
principals or representatives; or (c) which has otherwise entered the public
domain through lawful means. This definition shall not limit any definition of
“confidential information” or any equivalent term under applicable state or
federal law.

 

For purposes of this Agreement, “Trade Secret” means information, without regard
to form, relating to the Company, its activities, businesses or clients,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential clients or suppliers, which is not commonly known by or available to
the public via lawful means and which: (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secret shall
include, but not be limited to, client lists, client billing and pricing
information, technical information regarding the Company’s intellectual
property, product development information, patent information and all other
information permitted to be covered under the Uniform Trade Secrets Act. This
definition shall not limit any definition of “trade secret” or any equivalent
term under applicable state or federal law.

 

(b)          The Executive agrees that he will not retain or destroy, and will
immediately return to the Company on or prior to his last day of employment, or
at any other time the Company requests such return, any and all property of the
Company that is in his possession or subject to his control, including, but not
limited to, keys, credit and identification cards, equipment, client files and
information, and all Confidential Information and Trade Secrets. The Executive
will not make, distribute or retain copies of any such information or property.
The Executive agrees that he will reimburse the Company for all of its costs,
including reasonable attorneys’ fees, of recovering the above materials and
otherwise enforcing compliance with this provision if the Executive does not
return the materials to the Company on or prior to his separation from
employment or at any other time the materials are requested by Company, or if
the Executive otherwise fails to comply with this provision.

 

4

 

 

(c)          The Executive agrees that he will promptly and fully disclose in
writing to the Company inventions, designs, concepts, discoveries, developments,
improvements, and innovations, whether or not they merit patent, trademark or
copyright protection, conceived of, designed or reduced to practice by the
Executive, either solely or in concert with others, at any time during his
employment, which (a) relate in any manner, whether at the time of conception,
design or reduction to practice, to the Company’s business or its actual or
demonstrably anticipated research or development; (b) result from any work
performed by the Executive on behalf of the Company; or (c) result from the use
of the Company’s equipment, supplies, facilities, Confidential Information or
Trade Secrets (collectively referred to as “Inventions”).

 

The Executive acknowledges and agrees that he will keep and maintain adequate
written records of all such Inventions at all stages thereof in the form of
notes, sketches, drawings, photographs, printouts, and/or reports relating
thereto. These records are and shall remain the property of, and be available
to, the Company or its designee(s) at all times. Executive further acknowledges
that all such Inventions shall be the exclusive property of the Company. As
such, the Executive hereby assigns his entire right, title, and interest in and
to all such Inventions to the Company or its designee(s). The Executive will, at
the Company’s request and expense, execute specific transfers, assignments,
documents or other instruments and take such further action as may be considered
necessary by the Company at any time during or subsequent to the Executive’s
employment to obtain and defend any intellectual property rights and vest
complete title and ownership to such Inventions to the Company or its
designee(s).

 

(d)          The provisions of this Section 5 shall survive any termination of
this Agreement.

 

6.           Non-Competition and Non-Disparagement.

 

(a)          The Executive acknowledges and agrees that his services to the
Company are special, unique and extraordinary and that in the course of
performing such services the Executive will be provided with and have access to
and knowledge of Confidential Information and Trade Secrets that would be
extremely valuable to competitors of the Company. The Executive further
acknowledges and agrees that, due to the unique nature of the Company’s
business, the loss of any of its clients or the improper use of its Confidential
and Proprietary Information could create significant instability and cause
substantial and irreparable damage to the Company and therefore the Company has
a strong legitimate business interest in protecting the continuity of its
business interests and the restrictions herein agreed to by the Executive
narrowly and fairly serves such an important and critical business interest of
the Company.

 

(b)          The Executive agrees that during his employment and for a period of
twelve (12) months following the date of termination of the Executive’s
employment for any reason whatsoever, he shall not, directly or indirectly, on
behalf of himself or any person, firm, partnership, joint venture, corporation
or other business entity (“Person”), engage in any business that develops
anti-CD20 monoclonal antibodies (the “Competitive Business”) within the
geographic area in which the Company does business, which is deemed by the
parties hereto to be worldwide. Notwithstanding the foregoing, nothing contained
in this Section 7(b) shall be deemed to prohibit the Executive from acquiring or
holding, solely for investment, publicly traded securities of any corporation,
some or all of the activities of which are deemed a Competitive Business so long
as such securities do not, in the aggregate, constitute 9.9% or more of any
class or series of outstanding securities of such corporation.

 

5

 

 

(c)          The Executive agrees that during his employment and for a period of
twelve (12) months following the date of termination of the Executive’s
employment for any reason whatsoever, he shall not directly or indirectly make
any disparaging statement, whether or not true, with respect to the name or
reputation of the Company or any of its affiliates, including but not limited
to, any officer, director, employee or shareholder of the Company or any of its
affiliates (as defined above). Notwithstanding this Section, nothing contained
herein shall limit or impair the ability of the Executive to make truthful
statements or disclosures that are required by applicable law, regulation, or
legal process, including, but not limited to, providing truthful testimony in
response to any validly issued subpoena.

 

(d)          In the event that the Executive breaches any provisions of Section
5 or this Section 6 or there is a threatened breach, then, in addition to any
other rights which the Company may have, the Company shall (i) be entitled,
without the posting of a bond or other security, to seek injunctive relief to
enforce the restrictions contained in such Sections and (ii) to the extent
permitted by law, have the right to require the Executive to account to the
Company all compensation, profits, monies, accruals, increments and other
benefits (collectively “Benefits”) derived or received by the Executive as a
result of any transaction constituting a breach of any of the provisions of
Sections 5 or 6 and the Executive hereby agrees to account for and pay over such
Benefits to the Company. The Company and the Executive agree that any such
action for injunctive relief shall be heard in any of the courts set forth in
Section 12(c) below, and each of the parties hereto agrees to accept service of
process by registered or certified mail and to otherwise consent to the
jurisdiction of such courts.

 

(e)          Each of the rights and remedies enumerated in Section 6(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in Section 5 or this Section 6, or any part of any of
them, is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in Section 5 or this Section 6 is
held to be invalid or unenforceable because of the duration of such provision or
the area covered thereby, the parties agree that the court or arbitrator making
such determination shall have the power to reduce the duration and/or area of
such provision and in its reduced form such provision shall then be enforceable.
No such holding of invalidity or unenforceability in one jurisdiction shall bar
or in any way affect the Company’s right to the relief provided in this Section
6 or otherwise in the courts of any other state or jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

 

6

 

 

(f)          In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 5 or this Section 6, the Executive shall not
urge as a defense that there is an adequate remedy at law nor shall the Company
be prevented from seeking any other remedies which may be available. The
Executive agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 5 or this Section 6 that the covenants contained in
such Sections limit his ability to earn a living.

 

(g)          The provisions of this Section 6 shall survive any termination of
this Agreement.

 

7.           Representations and Warranties. The Executive hereby represents and
warrants to the Company as follows:

 

(a)          Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.

 

(b)          The Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

8.           Termination. The Executive’s employment hereunder shall be
terminated upon the Executive’s death and may be terminated as follows:

 

(a)          The Executive’s employment hereunder may be terminated by the Board
for Cause. Any of the following actions by the Executive shall constitute
“Cause”:

 

(i)          the Executive’s breach of the covenants contained in Sections 5 and
6 hereof, or material breach of any other provision of this Agreement;

 

(ii)         the willful and continual failure or refusal by the Executive to
perform his duties under this Agreement (other than by reason of death or
Disability (as defined below)), provided such failure or refusal continues for a
period of thirty (30) days after receipt of written notice thereof from the
Board in reasonable detail of such failure or refusal;

 

(iii) any action by Executive constituting willful misconduct in respect of the
Executive’s obligation to the Company that results in material, economic damage
to the Company; and

 

(iv)          conviction of a felony.

 

Notwithstanding the foregoing, the following shall not constitute Cause for the
termination of the employment of the Executive or the modification or diminution
of any of his authority hereunder: any personal or policy disagreement between
the Company and the Executive, or the Executive and any member of the Board ; or
any action taken by the Executive in connection with his duties hereunder if the
Executive acted in good faith and in a manner he reasonably believed to be in,
and not opposed to, the best interest of the Company.

 

7

 

 

(b)          The Executive’s employment hereunder may be terminated by the Board
due to the Executive’s Disability. For purposes of this Agreement, a termination
for “Disability” shall occur (i) when the Board has provided a written
termination notice to the Executive supported by a written statement from a
reputable independent physician, after an appropriate examination, to the effect
that the Executive shall have become so physically or mentally incapacitated as
to be unable to resume, within the ensuing six (6) months, his employment under
this Agreement by reason of physical or mental illness or injury or (ii) upon
rendering of a written termination notice by the Board after the Executive has
been unable to substantially perform his duties hereunder for ninety (90) or
more consecutive days, or more than one hundred and eighty (180) days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), the Executive agrees to make himself
available and to cooperate in a reasonable examination by a reputable
independent physician retained by the Company.

 

(c)          The Executive’s employment hereunder may be terminated by the
Executive for Good Reason.

 

(i)          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following without the Executive’s express written
consent (any of which shall constitute a “Good Reason Condition”):

 

(A)         any material breach of this Agreement by the Company;

 

(B)         a material reduction by the Company of the Executive’s duties,
responsibilities, or authority as CFO which causes his position with the Company
to become of materially less responsibility or authority than his position as of
immediately following the Effective Date;

 

(C)         a material reduction in Executive’s Base Salary; or

 

(D)         a material change in the geographic location at which the Executive
must perform services (which, for purposes of this Agreement, means a relocation
of the Company’s principal place of business of the Executive outside of the New
York City metropolitan area).

 

(ii)         The Executive may terminate his employment for Good Reason for any
of the reasons stated above only if (A) the Executive has provided the Company
with written notice of the asserted Good Reason Condition within ninety (90)
days after its initial existence; (B) the Company fails to cure the condition
within thirty (30) days after receiving such written notice; and (C) the
Executive terminates employment within two hundred and ten (210) days following
Executive’s written notice to the Company of the existence of the Good Reason
condition.

 

(d)          The Executive’s employment may be terminated by the Company without
Cause or by the Executive with or without Good Reason on ninety (90) days prior
written notice to the other party. The Company may terminate Executive’s
employment for Cause immediately.

 

8

 

 

9.           Compensation upon Termination.

 

(a)          If, during the Term, the Executive’s employment is terminated as a
result of his death or Disability, the Company shall pay to the Executive or to
the Executive’s estate, as applicable, (i) his Base Salary through the date of
his termination, (ii) any benefits which Executive is eligible to receive under
any Company plan (if disabled), (iii) any expense reimbursement amounts owed the
Executive, and (iv) any accrued but unpaid annual bonuses earned by the
Executive prior to the date of the Executive’s death or termination for
Disability. Subject to Section 9(e), any such payments of Base Salary and
accrued but unpaid annual bonus shall be made to the Executive or to the
Executive’s estate, as applicable, within sixty (60) days after his death or
termination for Disability. In addition, the Company shall pay to the Executive
or the Executive’s estate, as applicable, an amount equal to (A) the Target
Bonus for the year in which the date of termination occurs, multiplied by (B) a
fraction, the numerator of which is the number of days worked by the Executive
during the year in which is date of termination occurs and the denominator of
which is 365 (the “Prorated Target Bonus”). The Prorated Target Bonus shall be
paid to the Executive or his estate in a lump sum in cash within sixty (60) days
after his date of termination (or such later date as may be required pursuant to
Section 9(e)). In addition, any shares of Annual Restricted Stock Awards
outstanding on the date of his termination shall become fully-vested and
non-forfeitable as of his date of termination. The vested portion of any stock
options outstanding on the date of his termination shall remain exercisable by
the Executive for a period of twenty (24) months following the date of his
termination (or, if earlier, the normal expiration date of such stock options),
and any unvested portion of outstanding stock options shall lapse and be
forfeited without consideration as of the date of termination.

 

(b)          If, during the Term, the Executive’s employment is terminated by
the Board for Cause or by the Executive without Good Reason, or if the
Executive’s employment terminates upon the expiration of the Term, then the
Company shall pay to the Executive his Base Salary through the date of his
termination, any expense reimbursement amounts owed the Executive, and any
accrued but unpaid annual bonuses earned by the Executive prior to the date of
the Executive’s termination. The Executive shall have no further entitlement
hereunder to any other compensation or benefits from the Company except to the
extent otherwise provided by law. Any shares of unvested Annual Restricted Stock
Awards outstanding on the date of his termination shall be forfeited without
consideration as of the date of termination. The vested portion of any stock
options outstanding on the date of his termination shall remain exercisable by
the Executive for a period of thirty 30 days following the date of his
termination (or, if earlier, the normal expiration date of such stock options),
and any unvested portion of outstanding stock options shall lapse and be
forfeited without consideration as of the date of termination.

 

9

 

 

(c)          If, during the Term, the Executive’s employment is terminated by
the Company other than as a result of the Executive’s death or Disability and
other than for reasons specified in Section 9(b) or 9(d), or if the Executive
terminates his employment for Good Reason other than as specified in Section
9(d), then, and, with respect to the payments and benefits described in clauses
(i), (ii), (iii), (vi) and (vii) below, only if within forty-five (45) days
after the date of termination, the Executive shall have executed a general
release of claims and covenant not to sue in the form attached hereto as Exhibit
A, and does not revoke such release of claims and covenant not to sue, the
Company shall (i) pay to the Executive a lump sum severance payment equal to 0.5
times the sum of his Base Salary and Target Bonus, (ii) continue to provide to
the Executive group health benefits for a period of twelve (12) months following
the date of termination; (iii) pay the Prorated Target Bonus; (iv) pay any
accrued but unpaid annual bonus earned by the Executive; (v) pay any expense
reimbursement amounts owed the Executive; (vi) any shares of Annual Restricted
Stock Awards outstanding on the date of his termination shall become
fully-vested and non-forfeitable as of his date of termination; and (vii) any
stock options outstanding on the date of his termination shall become
fully-vested and shall remain exercisable by the Executive for a period of
twelve (12) months following the date of his termination (or, if earlier, the
normal expiration date of such stock options). Subject to Section 9(e), the
payments specified in clauses (i), (iii), (iv) and (v) of the preceding sentence
shall be paid to the Executive in a lump sum within sixty (60) days following
the Executive’s date of termination.

 

(d)          If, during the Term, the Executive’s employment is terminated upon
or following the occurrence of a Change in Control (as defined below) (X) by the
Company (or its successor) other than as a result of the Executive’s death or
Disability and other than for reasons specified in Section 10(b), or (Y) by the
Executive for Good Reason, then, provided that within forty-five (45) days after
the date of termination, the Executive shall have executed a general release of
claims and covenant not to sue in the form attached hereto as Exhibit A, and
does not revoke such release of claims and covenant not to sue, the Company (or
its successor, as applicable) shall (i) pay to the Executive a lump sum
severance payment equal to one (1) times the sum of his Base Salary and Target
Bonus; (ii) continue to provide to the Executive group health benefits for a
period of twelve (12) months following the Executive’s date of termination;
(iii) pay the Prorated Target Bonus; (iv) pay any accrued but unpaid annual
bonus earned by the Executive prior to the date of his termination; (v) pay any
expense reimbursement amounts owed the Executive; (vi) any shares Annual
Restricted Stock Awards outstanding on the date of his termination shall become
fully-vested and non-forfeitable as of the date of his termination; and (vii)
any stock options outstanding on the date of his termination shall become
fully-vested and, provided that such stock options are not cancelled and
cashed-out in connection with the Change in Control (as defined below), shall
remain exercisable by the Executive for twelve (12) months following the date of
his termination (or, if earlier, the normal expiration date of such stock
options). Subject to Section 10(e), the payments specified in clauses (i),
(iii), (iv) and (v) shall be paid to the Executive in a lump sum within sixty
(60) days following the Executive’s date of termination. For purposes of this
Agreement, “Change in Control” means and includes the occurrence of any one of
the following events but shall specifically exclude a Public Offering (as
defined herein): (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of fifty percent (50%) of such voting power on the Effective Date, but
excluding an acquisition where the stockholders holding fifty percent (50%) of
the voting power of the Company’s then outstanding securities continue to hold
fifty percent (50%) or more of the voting power of an entity that holds fifty
percent (50%) or more of the voting power of the Company’s then outstanding
voting securities, or (ii) the future disposition by the Company (whether direct
or indirect, by sale of assets or stock, merger, consolidation or otherwise) of
all or substantially all of its business and/or assets in one transaction or
series of related transactions (other than a merger effected exclusively for the
purpose of changing the domicile of the Company). For purposes of this
Agreement, “Public Offering” means a public offering of any class or series of
the Company’s equity securities pursuant to a registration statement filed by
the Company under the Securities Act of 1933 Act, as amended.

 

10

 

 

(e)          Notwithstanding anything to the contrary in this Agreement, the
following shall apply to any benefits provided under this Agreement that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”):

 

(i)          Any payment of such benefits shall not commence in connection with
the Executive’s termination of employment unless and until the Executive has
also incurred a “separation from service,” (as defined in Treasury Regulations
Section 1.409A-1(h)) (“Separation from Service”) or such termination of
employment is due to the Executive’s death, unless the Company reasonably
determines that such amounts may be provided to the Executive without causing
the Executive to incur the adverse personal tax consequences under Section 409A.

 

(ii)         It is intended that (A) each installment of any such benefits be
regarded as a separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i), (B) all payments of any such benefits satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (C) any such benefits consisting of premiums payable
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) also
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A provided under Treasury Regulations Section 1.409A-1(b)(9)(v).
However, if the Company determines that any such benefits constitute “deferred
compensation” under Section 409A and the Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely
to the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (i) the timing of such benefit payments shall
be delayed until the earlier of (a) the date that is six (6) months and one (1)
day after the Executive’s Separation from Service and (b) the date of the
Executive’s death (such applicable date, the “Delayed Initial Payment Date”),
and (ii) the Company shall (a) pay the Executive a lump sum amount equal to the
sum of the benefit payments that the Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the benefits had not been delayed pursuant to this paragraph and (b) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule.

 

(iii)        Whenever in this Agreement a payment or benefit is conditioned on
the Executive’s execution of a release of claims and covenant not to sue, the
Company shall provide such release to the Executive promptly following the date
of termination, and such release and covenant not to sue must be executed and
all revocation periods shall have expired in accordance with terms set forth in
the release, but in no case later than sixty (60) days after the date of
termination; failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes “deferred compensation” within the meaning of
Section 409A of the Code, then, subject to subsection (ii) above, such payment
or benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the date of termination provided such release shall have been executed and
such revocation periods shall have expired. If such payment or benefit is exempt
from Section 409A of the Code, the Company may elect to make or commence payment
at any time during such 60-day period.

 

11

 

 

(iv)        Notwithstanding anything in this Agreement to the contrary, any
expense reimbursement or benefit provided pursuant to Section 9 shall be subject
to the following: (i) the amount of any expense reimbursement or benefit
provided during the Executive’s taxable year shall not affect any expenses
eligible for reimbursement or benefit to be provided in any other taxable year;
(ii) the reimbursement of any eligible expense shall be made no later than the
last day of the Executive’s taxable year that immediately follows the taxable
year in which the expense was incurred; and (iii) the right to any such expense
reimbursement or benefit shall not be subject to liquidation or exchange for
another benefit.

 

(f)          This Section 9 sets forth the only obligations of the Company with
respect to the termination of the Executive’s employment with the Company, and
the Executive acknowledges that, upon the termination of his employment, he
shall not be entitled to any payments or benefits which are not explicitly
provided in Section 9.

 

(g)          The obligations of the Company that arise under this Section 9
shall survive the expiration or earlier termination of this Agreement.

 

10.          Mandatory Reduction of Payments in Certain Events.

 

(a)          Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change of control, as determined by
the Determination Firm (as defined in Section 10(b) below). For purposes of this
Section 10, present value shall be determined in accordance with Section
280G(d)(4) of the Code. For purposes of this Section 10, the “Parachute Value”
of a Payment means the present value as of the date of the change of control of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Determination Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

 

12

 

 

(b)          The determination of whether an Excise Tax would be imposed, the
amount of such Excise Tax, and the calculation of the amounts referred to
Section 10(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
which Executive was entitled to, but did not receive pursuant to Section 10(a),
could have been made without the imposition of the Excise Tax (“Underpayment”).
In such event, the Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive but no later than March 15 of
the year after the year in which the Underpayment is determined to exist, which
is when the legally binding right to such Underpayment arises.

 

(c)          In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 10 shall
be of no further force or effect.

 

11.          Indemnification. The Company shall defend and indemnify the
Executive in his capacity CFO of the Company to the fullest extent permitted
under to the Delaware General Corporate Law (the “DGCL”). The Company shall also
establish a policy for indemnifying its officers and directors, including but
not limited to the Executive, for all actions permitted under the DGCL taken in
good faith pursuit of their duties for the Company, including but not limited to
the obtaining of an appropriate level of Directors and Officers Liability
coverage and including such provisions in the Company’s by-laws or certificate
of incorporation, as applicable and customary. The rights to indemnification
shall survive any termination of this Agreement.

 

12.          Miscellaneous.

 

(a)          This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.

 

(b)          Executive and Company agree that any and all controversies or
claims (whether contract, tort or statutory) between Executive and the Company
arising out of Executive’s employment, the termination of that employment, and
any agreements previously or hereafter entered into by Executive and Company in
connection with such employment relationship, that could have been filed in a
court of law (or an administrative agency) shall be settled by final and binding
arbitration. The claims covered by this Agreement include, but are not limited
to, claims for wrongful termination, wages or other compensation due, breach of
contract, tort, discrimination or harassment (including race, sex, religion,
national origin, age, marital status, medical condition or disability),
violation of any public policies, and claims for violation of federal, state or
other governmental law, statute, regulation or ordinance.

 

(c)          The arbitration shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect before a single arbitrator mutually selected by the
Executive and the Company. For the purpose of any judicial proceeding to enforce
such award or incidental to such arbitration or to compel arbitration and for
purposes of Sections 5 and 6 hereof, the parties hereby submit to the
non-exclusive jurisdiction of the state or federal courts within the State of
New York, as appropriate, and agree that service of process in such arbitration
or court proceedings shall be satisfactorily made upon it if sent by registered
mail addressed to it at the address referred to below in Section 12(m).

 

13

 

 

(d)          The Arbitrator shall be empowered to award any party any remedy at
law or in equity that the prevailing party would otherwise have been entitled to
had the matter been litigated or pursued in a civil court or administrative
forum including, but not limited to, general, special, and punitive damages, and
injunctive relief. However, the Arbitrator’s authority to award any remedy is
subject to whatever limitations, if any, exist in the applicable law on such
remedies. Any award pursuant to arbitration hereunder shall be included in a
written decision that will state the legal and factual basis for the award and
shall set forth the basis for calculating any damages award. The arbitrator’s
award, order or judgment shall be deemed final and binding upon the parties,
except to the extent that it is shown to be violative of the law.

 

(e)          A demand for arbitration must be submitted within the limitations
period that would be applicable in court. If either party does not submit and
serve a written demand for arbitration within the applicable statute of
limitations, such failure shall constitute an absolute bar to the institution of
any proceedings in any forum, and shall constitute a waiver of any rights
regarding that claim.

 

(f)          Neither party nor the arbitrator may disclose the existence,
content or results of any arbitrations under this Agreement without the prior
written consent of all parties hereto.

 

(g)          Pending such resolution of any claim, the Executive shall be
entitled to continue to receive all payments and benefits due under this
Agreement or otherwise, unless the arbitration panel determines otherwise.
Judgment on the arbitration award may be entered by any court of competent
jurisdiction.

 

(h)          Nothing in this Agreement shall prevent the parties from agreeing
voluntarily after a claim or controversy has arisen to submit such claim or
controversy to mediation or other informal settlement process. However, if the
dispute is not resolved through mediation or such other process, it shall be
submitted to binding arbitration pursuant to this Agreement.

 

(i)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and assigns.

 

(j)          This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets.

 

(k)          This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

14

 

 

(l)          The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 

(m)          All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier or when actually received if sent
by registered or certified mail. Each party may designate another address, for
receipt of notices hereunder by giving notice to the other party in accordance
with this paragraph (m) of this Section 12.

 

(n)          This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(o)          As used in this Agreement, “affiliate” of a specified Person shall
mean and include any Person controlling, controlled by or under common control
with the specified Person.

 

(p)          The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(q)          This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

(r)          As used in this Agreement, the masculine, feminine or neuter
gender, and the singular or plural, shall be deemed to include the others
whenever and wherever the context so requires. Additionally, unless the context
requires otherwise, “or” is not exclusive.

 

Remainder of Page Intentionally Left Blank; Signature Page Follows

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which shall
be deemed effective as of the Commencement Date set forth herein.

 

  TG THERAPEUTICS, INC.       By: /s/  Michael S. Weiss   Name: Michael S. Weiss
  Title: Chief Executive Officer and President  

 

  SEAN A. POWER       /s/ Sean A. Power

 

16

 